DETAILED ACTION
This office action is in the response to the communication received on 12/15/2020 concerning application no. 17/012,138 filed on 09/04/2020.
Claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 4 has reference numerals that are difficult to distinguish with respect to the background. 
The drawings are objected to because, according to MPEP 608.02 and 67 CFR 1.84, "India ink, or its equivalent that secures solid black lines, must be used for drawings". Drawings should be presented as India ink drawings unless the illustration is not capable of being accurately or adequately depicted by India ink drawings. The drawings that are objected are Figs. 5-13 and 18.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8-11, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 is indefinite for the following reasons:
Lines 2, recites the limitation "the left atrial appendage".  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 is indefinite for the following reasons:
Lines 2, recites the limitation "the interatrial septum".  There is insufficient antecedent basis for this limitation in the claim.
Line 3, recites “a medical device”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “medical device” is the same as the “medical device” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the medical devices to be the same.
Line 7, recites “the appropriateness of the insertion point, the medical device, or both”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what “appropriateness” is considered to be. That is, the mere presence of the medical device or the point could be considered appropriate. Another interpretation is that the ability of the device to be able to pass through the insertion point despite resistance from the anatomical region to be appropriate. Another interpretation is the unobstructed movement of the device through the insertion point to be appropriate.
For purposes of examination, the Office is considering the presence of a medical device, insertion point, or both to be appropriate.

Claim 4 is indefinite for the following reasons:
Lines 3, recites the limitation "the interatrial septum".  There is insufficient antecedent basis for this limitation in the claim.
Line 4, recites “a medical device”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “medical device” is the same as the “medical device” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the medical devices to be the same.

Claim 5 is indefinite for the following reasons:
Lines 3, recites the limitation "the mitral annulus".  There is insufficient antecedent basis for this limitation in the claim.
Lines 8, recites the limitation "the fossa ovalis".  There is insufficient antecedent basis for this limitation in the claim.
Lines 10-11, recites the limitation "the IVS ostium".  There is insufficient antecedent basis for this limitation in the claim.


Lines 2, recites the limitation "the left atrial appendage".  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 is indefinite for the following reasons:
Lines 3, recites the limitation "the interatrial septum".  There is insufficient antecedent basis for this limitation in the claim.
Line 4, recites “a medical device”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “medical device” is the same as the “medical device” established in claim 7 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the medical devices to be the same.
.

Claim 10 is indefinite for the following reasons:
Lines 4, recites the limitation "the interatrial septum".  There is insufficient antecedent basis for this limitation in the claim.
Line 5, recites “a medical device”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “medical device” is the same as the “medical device” established in claim 7 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the medical devices to be the same.

Claim 11 is indefinite for the following reasons:
Lines 3, recites the limitation "the mitral annulus".  There is insufficient antecedent basis for this limitation in the claim.
Lines 8, recites the limitation "the fossa ovalis".  There is insufficient antecedent basis for this limitation in the claim.
Lines 10-11, recites the limitation "the IVS ostium".  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 is indefinite for the following reasons:
Lines 2, recites the limitation "the left atrial appendage".  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 is indefinite for the following reasons:
Lines 2, recites the limitation "the interatrial septum".  There is insufficient antecedent basis for this limitation in the claim.
Line 3, recites “a medical device”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “medical device” is the same as the “medical device” established in claim 13 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the medical devices to be the same.

Claim 16 is indefinite for the following reasons:
Lines 3, recites the limitation "the interatrial septum".  There is insufficient antecedent basis for this limitation in the claim.
Line 4, recites “a medical device”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “medical device” is the same as the “medical device” established in claim 13 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the medical devices to be the same.

Claim 17 is indefinite for the following reasons:
Lines 3, recites the limitation "the mitral annulus".  There is insufficient antecedent basis for this limitation in the claim.
Lines 8, recites the limitation "the fossa ovalis".  There is insufficient antecedent basis for this limitation in the claim.
Lines 10-11, recites the limitation "the IVS ostium".  There is insufficient antecedent basis for this limitation in the claim.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite method for selecting a medical device for use in the performance of a medical procedure and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determining one or more measurements based on the defined plurality of points; and selecting a medical device to be used based on the determined measurements”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the obtaining measurements based on defined points and selecting a medical device based on that measurement. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “acquiring image data relating to an anatomical region of interest of a patient's body; generating a multi-dimensional depiction of the anatomical region of interest using the acquired image data; defining a plurality of points relative to the multi-dimensional depiction, wherein at least one of the plurality of points corresponds to a centroid of an anatomical structure of the patient's body”. The acquisition of image data of a patient body, the generation of a multi-dimensional depiction based on the image data, and the defining of a plurality of points in a multi-dimensional depiction with centroids are a form of an insignificant pre-solution activity. 

Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 1 is ineligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 2 recites the following elements: “wherein the medical procedure is a procedure involving the left atrial appendage ("LAA") of the patient's heart and the medical device is a catheter used to deliver an LAA occlusion device to the LAA of the patient's heart”. This claim element is a mere targeting step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 2 is ineligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “identifying in the depiction an insertion point along the interatrial septum; selecting a model representative of a medical device that will pass through the interatrial septum during the performance of the medical procedure; and evaluating the appropriateness of the insertion point, the medical device, or both based on a trajectory of the model of the medical device within the depiction”. 

Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point”. The importing step is a form of an insignificant extra-solution activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 3 is ineligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “identifying in the depiction an insertion point along the interatrial septum; selecting a model representative of a medical device that will pass through the interatrial septum during the performance of the medical procedure”. 

Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “further comprising receiving at least one user input, and in response to that at least one user input, the method further comprising: importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point”. User input steps and importing steps are a form of an insignificant extra-solution activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 4 is ineligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 5 recites the following elements: “wherein the plurality of points defined in the defining step comprises two or more of the following individual points: a point within a mitral plane that contains the mitral annulus of the patient's heart, wherein the point corresponds to the centroid of the mitral annulus; a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, 

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the measurement(s) determined in the determining step comprise(s) at least one of: a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the offset mitral plane corresponding to centroid of the mitral annulus; an angle formed by the point within the IVC ostium plane corresponding to the centroid of the ostium of the IVC, the point within the fossa ovalis plane corresponding to the centroid of the fossa ovalis, and the point in the mitral plane corresponding to the centroid of the mitral annulus, wherein the point within the fossa ovalis plane corresponding to the centroid of the fossa ovalis is the vertex of the angle; or an angle formed by the point within the fossa ovalis plane corresponding to the centroid of the fossa ovalis, the point within the mitral plane corresponding to the centroid of the mitral annulus, and the point within the offset mitral plane corresponding to the centroid of the mitral annulus, wherein the point within the mitral plane corresponding to the centroid of the mitral annulus is the vertex of the angle”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to measurement 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 6 is ineligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a non-transitory, computer-readable storage medium storing instructions thereon that when executed by one or more electronic processors causes the one or more processors to carry out the method of and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determining one or more measurements based on the defined plurality of points; and selecting a medical device to be used based on the determined measurements”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the obtaining measurements based on defined points and selecting a medical device based on that measurement. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “acquiring image data relating to an anatomical region of interest of a patient's body; generating a multi-dimensional depiction of the anatomical region of interest using the acquired image data; defining a plurality of points relative to the multi-dimensional depiction, wherein at least one of the plurality of points corresponds to a centroid of an anatomical structure of the patient's body”. The acquisition of image data of a patient body, the generation of a multi-dimensional depiction based on the image data, and the defining of a plurality of points in a multi-dimensional depiction with centroids are a form of an insignificant pre-solution activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 7 is ineligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 7 rejection.
Claim 8 recites the following elements: “wherein the medical procedure is a procedure involving the left atrial appendage ("LAA") of the patient's heart and the medical device is a catheter used to deliver an LAA occlusion device to the LAA of the patient's heart”. This claim element is a mere targeting step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not 

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a storage medium and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “identifying in the depiction an insertion point along the interatrial septum; selecting a model representative of a medical device that will pass through the interatrial septum during the performance of the medical procedure; and evaluating the appropriateness of the insertion point, the medical device, or both based on a trajectory of the model of the medical device within the depiction”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to evaluating if a medical device is able to appropriately interact with a depiction of an anatomical region or the insertion point. Furthermore, the limitations regarding the identification of insertion points and selection of a model of a medical device to pass the interatrial septum can also be performed with the mind.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point”. The importing step is a form of an insignificant extra-solution activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the 

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a storage medium and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “identifying in the depiction an insertion point along the interatrial septum; selecting a model representative of a medical device that will pass through the interatrial septum during the performance of the medical procedure”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the identification of insertion points and selection of a model of a medical device to pass the interatrial septum. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “further comprises receiving at least one user input, and in response to that at least one user input, the method further comprises: importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point”. User input steps and importing steps are a form of an insignificant extra-solution activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the 

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 7 rejection.
Claim 11 recites the following elements: “wherein the plurality of points defined in the defining step comprises two or more of the following individual points: a point within a mitral plane that contains the mitral annulus of the patient's heart, wherein the point corresponds to the centroid of the mitral annulus; a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus; a point within a fossa ovalis plane that contains the fossa ovalis of the patient's heart, wherein the point corresponds to the centroid of the fossa ovalis; and a point within an inferior vena cava ("IVC") ostium plane that contains the IVC ostium of the patient's heart, wherein the point corresponds to the centroid of the ostium of the IVC”. This claim element is a mere defining step for points that will be used in measuring which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 11 is ineligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a storage medium and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the measurement(s) determined in the determining step comprise(s) at least one of: a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to measurement of a distance or an angle between known points that have been defined. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 12 is ineligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system for selecting a medical device of use in a medical procedure and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determine one or more measurements based on the defined plurality of points; and select a medical device to be used based on the determined measurements”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the obtaining measurements based on defined points and selecting a medical device based on that measurement. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “an electronic processor; and an electronic memory electrically coupled to the electronic processor and having instructions stored therein, acquire image data relating to an anatomical region of interest of a patient's body; generate a multi-dimensional depiction of the anatomical region of interest using the acquired image data; define a plurality of points relative to the multi-dimensional depiction wherein at least one of the plurality of points corresponds to a centroid of an anatomical structure of the patient's body”. The acquisition of image data of a patient body, the generation of a multi-dimensional depiction based on the image data, and the defining of a plurality of points in a multi-dimensional depiction with centroids are a form of an insignificant pre-solution activity. The electronic processor and memory are merely components that are used to implement the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the 

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 13 rejection.
Claim 14 recites the following elements: “wherein the medical procedure is a procedure involving the left atrial appendage ("LAA") of the patient's heart and the medical device is a catheter used to deliver an LAA occlusion device to the LAA of the patient's heart”. This claim element is a mere targeting step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 14 is ineligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “identify in the depiction an insertion point along the interatrial septum; select a model representative of a medical device that will pass through the interatrial septum during the performance of the medical procedure; and evaluate the appropriateness of the insertion point, the medical device, or both based on a trajectory of the model of the medical device within the depiction”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to evaluating if a medical device is able to appropriately interact with a depiction of an anatomical region or the insertion point. Furthermore, the limitations regarding the identification of insertion points and selection of a model of a medical device to pass the interatrial septum can also be performed with the mind.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “import the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point”. The importing step is a form of an insignificant extra-solution activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 15 is ineligible.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “identify in the depiction an insertion point along the interatrial septum; select a model representative of a medical device that will pass through the interatrial septum during the performance of the medical procedure”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the identification of insertion points and selection of a model of a medical device to pass the interatrial septum. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein in response to one or more user inputs, the processor is further operable to: 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 16 is ineligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 13 rejection.
Claim 17 recites the following elements: “wherein the plurality of points comprises two or more of the following individual points: a point within a mitral plane that contains the mitral annulus of the patient's heart, wherein the point corresponds to the centroid of the mitral annulus; a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus; a point within a fossa ovalis plane that contains the fossa ovalis of the patient's heart, wherein the point corresponds to the centroid of the fossa ovalis; and a point within an inferior vena cava ("IVC") ostium plane that contains the IVC ostium of the patient's heart, wherein the point corresponds to the centroid of the ostium of the IVC”. This claim element is a mere defining step for points that will be used in measuring which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the 

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the measurement(s) comprises at least one of: a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the offset mitral plane corresponding to centroid of the mitral annulus; an angle formed by the point within the IVC ostium plane corresponding to the centroid of the ostium of the IVC, the point within the fossa ovalis plane corresponding to the centroid of the fossa ovalis, and the point in the mitral plane corresponding to the centroid of the mitral annulus, wherein the point within the fossa ovalis plane corresponding to the centroid of the fossa ovalis is the vertex of the angle; or an angle formed by the point within the fossa ovalis plane corresponding to the centroid of the fossa ovalis, the point within the mitral plane corresponding to the centroid of the mitral annulus, and the point within the offset mitral plane corresponding to the centroid of the mitral annulus, wherein the point within the mitral plane corresponding to the centroid of the mitral annulus is the vertex of the angle”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to measurement of a distance or an angle between known points that have been defined. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.

Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 18 is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Amar Krishnaswamy et al. ("Planning left atrial appendage occlusion using cardiac multidetector computed tomography", 21 May 2012, Letters to the Editor, pages 313-317) in view of Piazza et al. (PGPUB No. US 2017/0084029).

Regarding claim 1, Krishnaswamy teaches a method for selecting a medical device for use in the performance of a medical procedure, comprising: 
acquiring (Multidetector computed tomography (MDCT) in page 1, paragraph 2) image data relating to an anatomical region of interest of a patient's body (Page 1, paragraph 2, teaches that multidetector computed tomography acquires a 3D dataset. This imaging is done with the focus being the left atrial appendage (LAA), located in the heart of the patient);
generating a multi-dimensional depiction of the anatomical region of interest using the acquired image data (Fig. 6A is shown to be a three-dimensional view of the left atrium, which includes the left atrial appendage);
defining a plurality of points relative to the multi-dimensional depiction (Fig. 6A shows the identification of the locations of the fossa ovalis, mitral annulus, and the left atrial appendage);
determining one or more measurements based on the defined plurality of points (Fig. 2 shows the evaluation of distance between the fossa ovalis, to the left atrial appendage ostium); and 
selecting a medical device to be used based on the determined measurements (Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
	However, Krishnaswamy is silent regarding a method, wherein at least one of the plurality of points corresponds to a centroid of an anatomical structure of the patient's body.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a method, wherein at least one of the plurality of points corresponds to a centroid of an anatomical structure of the patient's body (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of a point that is a centroid of an anatomical structure of the patient body. This modified method would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza).


	Krishnaswamy further teaches a method, wherein the medical procedure is a procedure involving the left atrial appendage ("LAA") of the patient's heart and the medical device is a catheter used to deliver an LAA occlusion device to the LAA of the patient's heart (Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures. Page 1, paragraph 1, teaches that the MDCT data is used improve transcatheter techniques to occlude the LAA).

Regarding claim 3, modified Krishnaswamy teaches the method in claim 1, as discussed above.
	Krishnaswamy further teaches a method, further comprising: 
identifying in the depiction an insertion point along the interatrial septum (Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images);
selecting a model representative of a medical device that will pass through the interatrial septum during the performance of the medical procedure (Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images. Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
However, Krishnaswamy is silent regarding a method, further comprising: 
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point; and 
evaluating the appropriateness of the insertion point, the medical device, or both based on a trajectory of the model of the medical device within the depiction.

importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point (Paragraph 0061 teaches that a CAD model or a scan file of a device can be placed in the anatomical model. The intersection for Piazza’s study is the mitral valve. This is seen in Fig. 19); and
evaluating the appropriateness of the insertion point, the medical device, or both based on a trajectory of the model of the medical device within the depiction (Paragraph 0061 teaches that the space of the implanted device to the relevant anatomy is evaluated. The display also provides visualization of the spacing of the device with respect to the relevant anatomy).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of the importing of a model of a medical device and evaluating the appropriateness. This modified method would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza).

Regarding claim 4, modified Krishnaswamy teaches the method in claim 1, as discussed above.
	Krishnaswamy further teaches a method, further comprising receiving at least one user input, and in response to that at least one user input, the method further comprising: 
identifying in the depiction an insertion point along the interatrial septum (Page 1, paragraph 6, teaches that the optimal angles and view for puncturing the interatrial septum are obtained from the data collected from the MDCT. Also, Fig. 2A shows the fossa ovalis and one with ordinary skill in the art would be able to identify the interatrial septum with the image in Fig. 2A as it is well-known in the art that the interatrial septum comprises the fossa ovalis);
Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images. Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
	However, Krishnaswamy is silent regarding a method, 
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a method, 
selecting a model representative of a medical device that will pass through the interatrial septum during the performance of the medical procedure (Paragraph 0060 teaches that a simulated device can be designed to the user-defined specifications. This is seen in Fig. 18);
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point (Paragraph 0061 teaches that a CAD model or a scan file of a device can be placed in the anatomical model. The intersection for Piazza’s study is the mitral valve. This is seen in Fig. 19).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of a model representative for an insertion point. This modified method would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza).

Regarding claim 5, modified Krishnaswamy teaches the method in claim 1, as discussed above.

a point within a mitral plane that contains the mitral annulus of the patient's heart, wherein the point corresponds to the centroid of the mitral annulus;
a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a method, wherein the plurality of points defined in the defining step comprises two or more of the following individual points:
a point within a mitral plane that contains the mitral annulus of the patient's heart, wherein the point corresponds to the centroid of the mitral annulus (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9);
a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus (Paragraph 0058 teaches that the mitral valve plane is copied and translated below and offset from the mitral annulus. This is done a number of offset copies. As the planes are copied, the copies would be containing the geometric center of the mitral valve annulus as the origin of the plane as established in paragraph 0058).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of defining points on a mitral annulus plane and its offset plane. This modified method would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in 

Regarding claim 6, modified Krishnaswamy teaches the method in claim 5, as discussed above.
	However, Krishnaswamy is silent regarding a method, wherein the measurement(s) determined in the determining step comprise(s) at least one of: 
a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the offset mitral plane corresponding to centroid of the mitral annulus.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a method, wherein the measurement(s) determined in the determining step comprise(s) at least one of: 
a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the offset mitral plane corresponding to centroid of the mitral annulus (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9. Paragraph 0058 teaches that translate function allows for a mitral valve plane to be copied and translated at 5 mm increments. This is also shown in Fig. 15 where the plane 1504 is copied a number of times 1508 in a user-determined distance field 1506. Given the offset plane is translated, the distance of all the points in the planes are consistent throughout the plane, including the geometric center).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of determination of a distance of the offset plane from the plane. This modified method would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza).

Regarding claim 7, Krishnaswamy teaches a non-transitory, computer-readable storage medium storing instructions thereon that when executed by one or more electronic processors causes the one or more processors to carry out the method of (Page 1, paragraph 3 teaches that MDCT is conducted on the patient and the Siemens InSpace software is used. This means that a non-transitory computer-readable storage medium with instructions and a processor must be necessarily present for the method taught by Krishnaswamy to be executed):
acquiring (Multidetector computed tomography (MDCT) in page 1, paragraph 2) image data relating to an anatomical region of interest of a patient's body (Page 1, paragraph 2, teaches that multidetector computed tomography acquires a 3D dataset. This imaging is done with the focus being the left atrial appendage (LAA), located in the heart of the patient);
generating a multi-dimensional depiction of the anatomical region of interest using the acquired image data (Fig. 6A is shown to be a three-dimensional view of the left atrium, which includes the left atrial appendage);
defining a plurality of points relative to the multi-dimensional depiction (Fig. 6A shows the identification of the locations of the fossa ovalis, mitral annulus, and the left atrial appendage);
determining one or more measurements based on the defined plurality of points (Fig. 2 shows the evaluation of distance between the fossa ovalis, to the left atrial appendage ostium); and
selecting a medical device to be used based on the determined measurements (Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
	However, Krishnaswamy is silent regarding a storage medium, 
wherein at least one of the plurality of points corresponds to a centroid of an anatomical structure of the patient's body.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a storage medium,
Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of a point that is a centroid of an anatomical structure of the patient body. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza).

Regarding claim 8, modified Krishnaswamy teaches the storage medium in claim 7, as discussed above.
	Krishnaswamy further teaches a storage medium, wherein the medical procedure is a procedure involving the left atrial appendage ("LAA") of the patient's heart and the medical device is a catheter used to deliver an LAA occlusion device to the LAA of the patient's heart (Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures. Page 1, paragraph 1, teaches that the MDCT data is used improve transcatheter techniques to occlude the LAA).

Regarding claim 9, modified Krishnaswamy teaches the storage medium in claim 7, as discussed above.
	Krishnaswamy further teaches a storage medium, wherein the method carried out by the one or more processors further comprises: 
identifying in the depiction an insertion point along the interatrial septum (Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images);
selecting a model representative of a medical device that will pass through the interatrial septum during the performance of the medical procedure (Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images. Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
	However, Krishnaswamy is silent regarding a storage medium, 
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point; and 
evaluating the appropriateness of the insertion point, the medical device, or both based on a trajectory of the model of the medical device within the depiction.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a storage medium,
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point (Paragraph 0061 teaches that a CAD model or a scan file of a device can be placed in the anatomical model. The intersection for Piazza’s study is the mitral valve. This is seen in Fig. 19); and
evaluating the appropriateness of the insertion point, the medical device, or both based on a trajectory of the model of the medical device within the depiction (Paragraph 0061 teaches that the space of the implanted device to the relevant anatomy is evaluated. The display also provides visualization of the spacing of the device with respect to the relevant anatomy).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of the importing of a model of a medical device and evaluating the appropriateness. This modified apparatus would provide the user with 

Regarding claim 10, modified Krishnaswamy teaches the storage medium in claim 7, as discussed above.
	Krishnaswamy further teaches a storage medium, wherein the method carried out by the one or more processors further comprises receiving at least one user input, and in response to that at least one user input, the method further comprises: 
identifying in the depiction an insertion point along the interatrial septum (Page 1, paragraph 6, teaches that the optimal angles and view for puncturing the interatrial septum are obtained from the data collected from the MDCT. Also, Fig. 2A shows the fossa ovalis and one with ordinary skill in the art would be able to identify the interatrial septum with the image in Fig. 2A as it is well-known in the art that the interatrial septum comprises the fossa ovalis);
selecting a model representative of a medical device that will pass through the interatrial septum during the performance of the medical procedure (Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images. Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
	However, Krishnaswamy is silent regarding a storage medium, 
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a storage medium, 
Paragraph 0060 teaches that a simulated device can be designed to the user-defined specifications. This is seen in Fig. 18);
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point (Paragraph 0061 teaches that a CAD model or a scan file of a device can be placed in the anatomical model. The intersection for Piazza’s study is the mitral valve. This is seen in Fig. 19).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of a model representative for an insertion point. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza).

Regarding claim 11, modified Krishnaswamy teaches the storage medium in claim 10, as discussed above.
	While Krishnaswamy teaches the defining of a mitral annulus of the patients heart (Fig. 5), Krishnaswamy is silent regarding a storage medium, wherein the plurality of points defined in the defining step comprises two or more of the following individual points: 
a point within a mitral plane that contains the mitral annulus of the patient's heart, wherein the point corresponds to the centroid of the mitral annulus;
a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus.

a point within a mitral plane that contains the mitral annulus of the patient's heart, wherein the point corresponds to the centroid of the mitral annulus (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9);
a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus (Paragraph 0058 teaches that the mitral valve plane is copied and translated below and offset from the mitral annulus. This is done a number of offset copies. As the planes are copied, the copies would be containing the geometric center of the mitral valve annulus as the origin of the plane as established in paragraph 0058).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of defining points on a mitral annulus plane and its offset plane. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza).

Regarding claim 12, modified Krishnaswamy teaches the storage medium in claim 11, as discussed above.
	However, Krishnaswamy is silent regarding a storage medium, wherein the measurement(s) determined in the determining step comprise(s) at least one of: 

	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a storage medium, wherein the measurement(s) determined in the determining step comprise(s) at least one of: 
a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the offset mitral plane corresponding to centroid of the mitral annulus (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9. Paragraph 0058 teaches that translate function allows for a mitral valve plane to be copied and translated at 5 mm increments. This is also shown in Fig. 15 where the plane 1504 is copied a number of times 1508 in a user-determined distance field 1506. Given the offset plane is translated, the distance of all the points in the planes are consistent throughout the plane, including the geometric center).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of determination of a distance of the offset plane from the plane. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza).

Regarding claim 13, Krishnaswamy teaches s system for selecting a medical device of use in a medical procedure, comprising: 
an electronic processor (Page 1, paragraph 3 teaches that MDCT is conducted on the patient and the Siemens InSpace software is used. This means processor must be necessarily present for the method taught by Krishnaswamy to be executed); and 
Page 1, paragraph 3 teaches that MDCT is conducted on the patient and the Siemens InSpace software is used. This means an electronic memory device must be necessarily present for the method taught by Krishnaswamy to be executed),
wherein the processor is configured to access the memory and execute the instructions stored therein such that it is operable to: 
acquire (Multidetector computed tomography (MDCT) in page 1, paragraph 2) image data relating to an anatomical region of interest of a patient's body (Page 1, paragraph 2, teaches that multidetector computed tomography acquires a 3D dataset. This imaging is done with the focus being the left atrial appendage (LAA), located in the heart of the patient);
generate a multi-dimensional depiction of the anatomical region of interest using the acquired image data (Fig. 6A is shown to be a three-dimensional view of the left atrium, which includes the left atrial appendage);
define a plurality of points relative to the multi-dimensional depiction (Fig. 6A shows the identification of the locations of the fossa ovalis, mitral annulus, and the left atrial appendage);
determine one or more measurements based on the defined plurality of points (Fig. 2 shows the evaluation of distance between the fossa ovalis, to the left atrial appendage ostium); and
select a medical device to be used based on the determined measurements (Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
However, Krishnaswamy is silent regarding a system, 
wherein at least one of the plurality of points corresponds to a centroid of an anatomical structure of the patient's body.
In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a system, 
Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of a point that is a centroid of an anatomical structure of the patient body. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza).

Regarding claim 14, modified Krishnaswamy teaches the system in claim 13, as discussed above.
	Krishnaswamy further teaches a system, wherein the medical procedure is a procedure involving the left atrial appendage ("LAA") of the patient's heart and the medical device is a catheter used to deliver an LAA occlusion device to the LAA of the patient's heart (Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures. Page 1, paragraph 1, teaches that the MDCT data is used improve transcatheter techniques to occlude the LAA).

Regarding claim 15, modified Krishnaswamy teaches the system in claim 13, as discussed above.
	Krishnaswamy further teaches a system, wherein the processor is further operable to: 
identify in the depiction an insertion point along the interatrial septum (Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images);
Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images. Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
However, Krishnaswamy is silent regarding a system, 
import the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point; and 
evaluate the appropriateness of the insertion point, the medical device, or both based on a trajectory of the model of the medical device within the depiction.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a system,
import the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point (Paragraph 0061 teaches that a CAD model or a scan file of a device can be placed in the anatomical model. The intersection for Piazza’s study is the mitral valve. This is seen in Fig. 19); and
evaluate the appropriateness of the insertion point, the medical device, or both based on a trajectory of the model of the medical device within the depiction (Paragraph 0061 teaches that the space of the implanted device to the relevant anatomy is evaluated. The display also provides visualization of the spacing of the device with respect to the relevant anatomy).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of the importing of a model of a medical device and evaluating the appropriateness. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may 

Regarding claim 16, modified Krishnaswamy teaches the system in claim 13, as discussed above.
	Krishnaswamy further teaches a system, wherein in response to one or more user inputs, the processor is further operable to:
identify in the depiction an insertion point along the interatrial septum (Page 1, paragraph 6, teaches that the optimal angles and view for puncturing the interatrial septum are obtained from the data collected from the MDCT. Also, Fig. 2A shows the fossa ovalis and one with ordinary skill in the art would be able to identify the interatrial septum with the image in Fig. 2A as it is well-known in the art that the interatrial septum comprises the fossa ovalis);
select a model representative of a medical device that will pass through the interatrial septum during the performance of the medical procedure (Page 1, paragraphs 4 and 6, teaches that the relationship of the septum and LAA can be determined. The procedure is done for the puncturing of the inter-atrial septum. Fig. 1 and 7 define the interatrial septum in the images. Page 1, paragraph 9, teaches that the measurements obtained with the analysis of MDCT data allows for device selection that will assist LAA-related procedures).
However, Krishnaswamy is silent regarding a system, 
import the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a system, 
select a model representative of a medical device that will pass through the interatrial septum during the performance of the medical procedure (Paragraph 0060 teaches that a simulated device can be designed to the user-defined specifications. This is seen in Fig. 18);
Paragraph 0061 teaches that a CAD model or a scan file of a device can be placed in the anatomical model. The intersection for Piazza’s study is the mitral valve. This is seen in Fig. 19).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of a model representative for an insertion point. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza).

Regarding claim 17, modified Krishnaswamy teaches the system in claim 13, as discussed above.
	While Krishnaswamy teaches the defining of a mitral annulus of the patients heart (Fig. 5), Krishnaswamy is silent regarding a system, wherein the plurality of points comprises two or more of the following individual points: 
a point within a mitral plane that contains the mitral annulus of the patient's heart, wherein the point corresponds to the centroid of the mitral annulus;
a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus.
In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a system, wherein the plurality of points comprises two or more of the following individual points: 
a point within a mitral plane that contains the mitral annulus of the patient's heart, wherein the point corresponds to the centroid of the mitral annulus (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9);
a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus (Paragraph 0058 teaches that the mitral valve plane is copied and translated below and offset from the mitral annulus. This is done a number of offset copies. As the planes are copied, the copies would be containing the geometric center of the mitral valve annulus as the origin of the plane as established in paragraph 0058).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of defining points on a mitral annulus plane and its offset plane. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza).

Regarding claim 18, modified Krishnaswamy teaches the system in claim 17, as discussed above. 
	However, Krishnaswamy is silent regarding a system, wherein the measurement(s) comprises at least one of: 
a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the offset mitral plane corresponding to centroid of the mitral annulus.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a system, 
a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the offset mitral plane corresponding to centroid of the mitral annulus (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9. Paragraph 0058 teaches that translate function allows for a mitral valve plane to be copied and translated at 5 mm increments. This is also shown in Fig. 15 where the plane 1504 is copied a number of times 1508 in a user-determined distance field 1506. Given the offset plane is translated, the distance of all the points in the planes are consistent throughout the plane, including the geometric center).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Krishnaswamy with Piazza’s teaching of determination of a distance of the offset plane from the plane. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8-10, and 13-14 of U.S. Patent No. 10,792,104 in view of Piazza et al. (PGPUB No. US 2017/0084029).

Regarding claim 1, Claim 1 of U.S. Patent No. 10,792,104 teaches a method for selecting a medical device for use in the performance of a medical procedure (Claim 1, col. 19, lines 6-7, teaches “method for selecting a medical device for use in the performance of a medical procedure”), comprising:
acquiring image data relating to an anatomical region of interest of a patient's body (Claim 1, col. 19, lines 9-10, teaches “acquiring image data relating to an anatomical region of interest of a patient's body”); 
generating a multi-dimensional depiction of the anatomical region of interest using the acquired image data”); 
defining a plurality of points relative to the multi-dimensional depiction, wherein at least one of the plurality of points corresponds to a centroid of an anatomical structure of the patient's body (Claim 1, col. 19, lines 13-16, reaches “defining a plurality of points relative to the multi-dimensional depiction, wherein at least one of the plurality of points corresponds to a centroid of an anatomical structure of the patient's body”); 
determining one or more measurements based on the defined plurality of points (Claim 1, col. 19, lines 34-35, teaches “determining one or more measurements based on the defined plurality of points”); and 
selecting a medical device to be used based on the determined measurements (Claim 1, col. 19, lines 36-37, teaches “selecting a medical device to be used based on the determined measurements,”).

Regarding claim 2, U.S. Patent No. 10,792,104 teaches the method in claim 1, as discussed above.
Claim 1 of U.S. Patent No. 10,792,104 further teaches a method, wherein the medical procedure is a procedure involving the left atrial appendage ("LAA") of the patient's heart and the medical device is a catheter used to deliver an LAA occlusion device to the LAA of the patient's heart (Claim 1, col. 19, lines 7-8 and 37-39, teach “medical procedure involving a left atrial appendage ("LAA") of a patient's heart” and “wherein the medical device comprises a catheter to be used to delivery an LAA occlusion device to the LAA of the patient's heart”, respectively).

Regarding claim 3, U.S. Patent No. 10,792,104 teaches the method in claim 1, as discussed above.
Claim 4 of U.S. Patent No. 10,792,104 further teaches a method, further comprising: 
identifying in the depiction an insertion point along the interatrial septum”); 
selecting a model representative of a medical device that will pass through the interatrial septum during the performance of the medical procedure (Claim 4, col. 20, lines 13-15, teaches “selecting a model representative of a medical device that will pass through the interatrial septum during the performance of the medical procedure”); 
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point (Claim 4, col. 20, lines 16-18, teaches “importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point”); and
evaluating the appropriateness of the insertion point, the medical device, or both based on a trajectory of the model of the medical device within the depiction (Claim 4, col. 20, lines 19-21, teaches “evaluating the appropriateness of the insertion point, the medical device, or both based on a trajectory of the model of the medical device within the depiction”).

Regarding claim 4, U.S. Patent No. 10,792,104 teaches the method in claim 1, as discussed above.
Claim 5 of U.S. Patent No. 10,792,104 teaches a method,
further comprising receiving at least one user input, and in response to that at least one user input, the method further comprising (Claim 5, col. 20, lines 23-25, teaches “further comprising receiving at least one user input, and in response to that at least one user input, the method further comprising”): 
identifying in the depiction an insertion point along the interatrial septum (Claim 5, col. 20, lines 26-27, teaches “identifying in the depiction an insertion point along the interatrial septum”); 
selecting a model representative of a medical device that will pass through the interatrial septum during the performance of the medical procedure (Claim 5, col. 20, lines 28-30, teaches “selecting a model representative of a medical device that will pass through the interatrial septum during the performance of the medical procedure”); 
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point (Claim 5, col. 20, lines 31-33, teaches “importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point”).

Regarding claim 5, U.S. Patent No. 10,792,104 teaches the method in claim 1, as discussed above.
However, U.S. Patent No. 10,792,104 is silent regarding a method, 
wherein the plurality of points defined in the defining step comprises two or more of the following individual points: 
a point within a mitral plane that contains the mitral annulus of the patient's heart, wherein the point corresponds to the centroid of the mitral annulus; 
a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus.
	In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a method, wherein the plurality of points defined in the defining step comprises two or more of the following individual points:
a point within a mitral plane that contains the mitral annulus of the patient's heart, wherein the point corresponds to the centroid of the mitral annulus (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9);
Paragraph 0058 teaches that the mitral valve plane is copied and translated below and offset from the mitral annulus. This is done a number of offset copies. As the planes are copied, the copies would be containing the geometric center of the mitral valve annulus as the origin of the plane as established in paragraph 0058).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify U.S. Patent No. 10,792,104 with Piazza’s teaching of defining points on a mitral annulus plane and its offset plane. This modified method would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza).

Regarding claim 6, modified U.S. Patent No. 10,792,104 teaches the method in claim 5, as discussed above.
However, U.S. Patent No. 10,792,104 is silent regarding a method, 
wherein the measurement(s) determined in the determining step comprise(s) at least one of: 
a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the offset mitral plane corresponding to centroid of the mitral annulus; 
an angle formed by the point within the IVC ostium plane corresponding to the centroid of the ostium of the IVC, the point within the fossa ovalis plane corresponding to the centroid of the fossa ovalis, and the point in the mitral plane corresponding to the centroid of the mitral annulus, wherein the point within the fossa ovalis plane corresponding to the centroid of the fossa ovalis is the vertex of the angle; or 
an angle formed by the point within the fossa ovalis plane corresponding to the centroid of the fossa ovalis, the point within the mitral plane corresponding to the centroid of the mitral annulus, and the 
In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a method, wherein the measurement(s) determined in the determining step comprise(s) at least one of: 
a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the offset mitral plane corresponding to centroid of the mitral annulus (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9. Paragraph 0058 teaches that translate function allows for a mitral valve plane to be copied and translated at 5 mm increments. This is also shown in Fig. 15 where the plane 1504 is copied a number of times 1508 in a user-determined distance field 1506. Given the offset plane is translated, the distance of all the points in the planes are consistent throughout the plane, including the geometric center).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify U.S. Patent No. 10,792,104 with Piazza’s teaching of determination of a distance of the offset plane from the plane. This modified method would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza).

Regarding claim 7, Claim 6 of U.S. Patent No. 10,792,104 teaches a non-transitory, computer-readable storage medium storing instructions thereon that when executed by one or more electronic processors causes the one or more processors to carry out the method of (Claim 6, col. 20, lines 34-37, teaches “A non-transitory, computer-readable storage medium storing instructions thereon that when executed by one or more electronic processors causes the one or more processors to carry out a method of”): 
acquiring image data relating to an anatomical region of interest of a patient's body (Claim 6, col. 20, lines 41-42, teaches “acquiring image data relating to an anatomical region of interest of a patient's body”); 
generating a multi-dimensional depiction of the anatomical region of interest using the acquired image data (Claim 6, col. 20, lines 43-44, teaches “generating a multi-dimensional depiction of the anatomical region of interest using the acquired image data”); 
defining a plurality of points relative to the multi-dimensional depiction, wherein at least one of the plurality of points corresponds to a centroid of an anatomical structure of the patient's body (Claim 6, col. 20, lines 45-48, teaches “defining a plurality of points relative to the multi-dimensional depiction, wherein at least one of the plurality of points corresponds to a centroid of an anatomical structure of the patient's body”); 
determining one or more measurements based on the defined plurality of points (Claim 6, col. 20, lines 66-67, teaches “determining one or more measurements based on the defined plurality of points”); and 
selecting a medical device to be used based on the determined measurements (Claim 6, col. 21, lines 1-2, teaches “selecting a medical device to be used based on the determined measurements”).

Regarding claim 8, Claim 6 of U.S. Patent No. 10,792,104 teaches the storage medium in claim 5 as discussed above. 
Claim 6 of U.S. Patent No. 10,792,104 further teaches a storage medium, wherein the medical procedure is a procedure involving the left atrial appendage ("LAA") of the patient's heart and the medical device is a catheter used to deliver an LAA occlusion device to the LAA of the patient's heart (Claim 6, col. 20 and 21, lines 38-39 and 2-4, teach “medical procedure involving a left atrial appendage ("LAA") of a patient's heart” and “wherein the medical device comprises a catheter to be used to delivery an LAA occlusion device to the LAA of the patient's heart”, respectively).

Regarding claim 9, Claim 8 of U.S. Patent No. 10,792,104 teaches the storage medium in claim 7 as discussed above. 
Claim 8 of U.S. Patent No. 10,792,104 further teaches a storage medium, wherein the method carried out by the one or more processors further comprises (Claim 8, col. 21, lines 33-34, teaches “wherein the method carried out by the one or more processors further comprises”): 
identifying in the depiction an insertion point along the interatrial septum (Claim 8, col. 21, lines 35-36, teaches “identifying in the depiction an insertion point along the interatrial septum”); 
selecting a model representative of a medical device that will pass through the interatrial septum during the performance of the medical procedure (Claim 8, col. 21, lines 37-39, teaches “selecting a model representative of a medical device that will pass through the interatrial septum during the performance of the medical procedure”); 
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point (Claim 8, col. 21, lines 40-42, teaches “importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point”); and 
evaluating the appropriateness of the insertion point, the medical device, or both based on a trajectory of the model of the medical device within the depiction (Claim 8, col. 21, lines 43-45, teaches “evaluating the appropriateness of the insertion point, the medical device, or both based on a trajectory of the model of the medical device within the depiction”).

Regarding claim 10, Claim 9 of U.S. Patent No. 10,792,104 teaches the storage medium in claim 7 as discussed above. 
wherein the method carried out by the one or more processors further comprises receiving at least one user input, and in response to that at least one user input, the method further comprises”): 
identifying in the depiction an insertion point along the interatrial septum (Claim 9, col. 21, lines 50-51, teaches “identifying in the depiction an insertion point along the interatrial septum”); 
selecting a model representative of a medical device that will pass through the interatrial septum during the performance of the medical procedure (Claim 9, col. 21, lines 52-54, teaches “selecting a model representative of a medical device that will pass through the interatrial septum during the performance of the medical procedure”); 
importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point (Claim 9, col. 21, lines 55-57, teaches “importing the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point”).

Regarding claim 11, U.S. Patent No. 10,792,104 teaches the storage medium in claim 7, as discussed above.
However, U.S. Patent No. 10,792,104 is silent regarding a storage medium, wherein the plurality of points defined in the defining step comprises two or more of the following individual points: 
a point within a mitral plane that contains the mitral annulus of the patient's heart, wherein the point corresponds to the centroid of the mitral annulus; 
a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus; 

a point within an inferior vena cava ("IVC") ostium plane that contains the IVC ostium of the patient's heart, wherein the point corresponds to the centroid of the ostium of the IVC.
In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a storage medium, wherein the plurality of points defined in the defining step comprises two or more of the following individual points: 
a point within a mitral plane that contains the mitral annulus of the patient's heart, wherein the point corresponds to the centroid of the mitral annulus (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9);
a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus (Paragraph 0058 teaches that the mitral valve plane is copied and translated below and offset from the mitral annulus. This is done a number of offset copies. As the planes are copied, the copies would be containing the geometric center of the mitral valve annulus as the origin of the plane as established in paragraph 0058).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify U.S. Patent No. 10,792,104 with Piazza’s teaching of defining points on a mitral annulus plane and its offset plane. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza).


However, U.S. Patent No. 10,792,104 is silent regarding a storage medium, wherein the measurement(s) determined in the determining step comprise(s) at least one of: 
a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the offset mitral plane corresponding to centroid of the mitral annulus; 
an angle formed by the point within the IVC ostium plane corresponding to the centroid of the ostium of the IVC, the point within the fossa ovalis plane corresponding to the centroid of the fossa ovalis, and the point in the mitral plane corresponding to the centroid of the mitral annulus, wherein the point within the fossa ovalis plane corresponding to the centroid of the fossa ovalis is the vertex of the angle; or 
an angle formed by the point within the fossa ovalis plane corresponding to the centroid of the fossa ovalis, the point within the mitral plane corresponding to the centroid of the mitral annulus, and the point within the offset mitral plane corresponding to the centroid of the mitral annulus, wherein the point within the mitral plane corresponding to the centroid of the mitral annulus is the vertex of the angle.
In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a storage medium, wherein the measurement(s) determined in the determining step comprise(s) at least one of: 
a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the offset mitral plane corresponding to centroid of the mitral annulus (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9. Paragraph 0058 teaches that translate function allows for a mitral valve plane to be copied and translated at 5 mm increments. This is also shown in Fig. 15 where the plane 1504 is copied a number of times 1508 in a user-determined distance field 1506. Given the offset plane is translated, the distance of all the points in the planes are consistent throughout the plane, including the geometric center).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify U.S. Patent No. 10,792,104 with Piazza’s teaching of determination of a distance of the offset plane from the plane. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza).

Regarding claim 13, Claim 10 of U.S. Patent No. 10,792,104 teaches a system for selecting a medical device of use in a medical procedure, comprising (Claim 10, col. 21, lines 58-59, teaches “A system for selecting a medical device of use in a medical procedure”): 
an electronic processor (Claim 10, col. 21, lines 61, teaches “an electronic processor”); and 
an electronic memory electrically coupled to the electronic processor and having instructions stored therein (Claim 10, col. 21, lines 62-64, teaches “an electronic memory device electrically coupled to the electronic processor and having instructions stored therein”), 
wherein the processor is configured to access the memory and execute the instructions stored therein such that it is operable to (Claim 10, col. 21, lines 65-67, teaches “wherein the processor is configured to access the memory device and execute the instructions stored therein such that it is operable to”): 
acquire image data relating to an anatomical region of interest of a patient's body (Claim 10, col. 22, lines 1-2, teaches “acquire image data relating to an anatomical region of interest of a patient's body”); 
generate a multi-dimensional depiction of the anatomical region of interest using the acquired image data (Claim 10, col. 22, lines 3-4, teaches “generate a multi-dimensional depiction of the anatomical region of interest using the acquired image data”); 
define a plurality of points relative to the multi-dimensional depiction, wherein at least one of the plurality of points corresponds to a centroid of an anatomical structure of the patient's body”); 
determine one or more measurements based on the defined plurality of points (Claim 10, col. 22, lines 27-28, teaches “determine one or more measurements based on the defined plurality of points”); and 
select a medical device to be used based on the determined measurements (Claim 10, col. 22, lines 29-30, teaches “select a medical device to be used based on the determined measurements”).

Regarding claim 14, Claim 10 of U.S. Patent No. 10,792,104 teaches the storage medium in claim 13 as discussed above. 
Claim 10 of U.S. Patent No. 10,792,104 further teaches a system, wherein the medical procedure is a procedure involving the left atrial appendage ("LAA") of the patient's heart and the medical device is a catheter used to deliver an LAA occlusion device to the LAA of the patient's heart (Claim 10, col. 21 and 22, lines 58-60 and lines 30-32, teach “medical procedure involving the left atrial appendage ("LAA")” and “wherein the medical device comprises a catheter to be used to delivery an LAA occlusion device to the LAA of the patient's heart”, respectively).

Regarding claim 15, Claim 13 of U.S. Patent No. 10,792,104 teaches the storage medium in claim 13 as discussed above. 
Claim 13 of U.S. Patent No. 10,792,104 further teaches a system, wherein the processor is further operable to (Claim 13, col. 23, lines 4-5, teaches “wherein the processor is further operable to”):
identify in the depiction an insertion point along the interatrial septum”); 
select a model representative of a medical device that will pass through the interatrial septum during the performance of the medical procedure (Claim 13, col. 23, lines 8-10, teaches “select a model representative of a medical device that will pass through the interatrial septum during the performance of the medical procedure”); 
import the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point (Claim 13, col. 23, lines 11-13, teaches “import the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point”); and 
evaluate the appropriateness of the insertion point, the medical device, or both based on a trajectory of the model of the medical device within the depiction (Claim 13, col. 23, lines 14-16, teaches “evaluate the appropriateness of the insertion point, the medical device, or both based on a trajectory of the model of the medical device within the depiction”).

Regarding claim 16, Claim 14 of U.S. Patent No. 10,792,104 teaches the storage medium in claim 13 as discussed above. 
Claim 14 of U.S. Patent No. 10,792,104 further teaches a system, wherein in response to one or more user inputs, the processor is further operable to (Claim 14, col. 23, lines 17-18, teaches “wherein in response to one or more user inputs, the processor is further operable to”): 
identify in the depiction an insertion point along the interatrial septum (Claim 14, col. 23, lines 19-20, teaches “identify in the depiction an insertion point along the interatrial septum”); 
select a model representative of a medical device that will pass through the interatrial septum during the performance of the medical procedure (Claim 14, col. 23, lines 21-23, teaches “select a model representative of a medical device that will pass through the interatrial septum during the performance of the medical procedure”); and 
import the model of the medical device into the depiction, wherein the model is positioned within the depiction relative to the identified insertion point”).

Regarding claim 17, U.S. Patent No. 10,792,104 teaches the storage medium in claim 13 as discussed above. 
However, U.S. Patent No. 10,792,104 is silent regarding the system, wherein the plurality of points comprises two or more of the following individual points: 
a point within a mitral plane that contains the mitral annulus of the patient's heart, wherein the point corresponds to the centroid of the mitral annulus; 
a point within an offset mitral plane that is a duplicate of and offset from the mitral plane, wherein the point is offset from the point in the mitral plane and corresponds to the centroid of the mitral annulus; 
a point within a fossa ovalis plane that contains the fossa ovalis of the patient's heart, wherein the point corresponds to the centroid of the fossa ovalis; and 
a point within an inferior vena cava ("IVC") ostium plane that contains the IVC ostium of the patient's heart, wherein the point corresponds to the centroid of the ostium of the IVC.
In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a system, wherein the plurality of points comprises two or more of the following individual points: 
a point within a mitral plane that contains the mitral annulus of the patient's heart, wherein the point corresponds to the centroid of the mitral annulus (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9);
Paragraph 0058 teaches that the mitral valve plane is copied and translated below and offset from the mitral annulus. This is done a number of offset copies. As the planes are copied, the copies would be containing the geometric center of the mitral valve annulus as the origin of the plane as established in paragraph 0058).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify U.S. Patent No. 10,792,104 with Piazza’s teaching of defining points on a mitral annulus plane and its offset plane. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza).

Regarding claim 18, modified U.S. Patent No. 10,792,104 teaches the storage medium in claim 13 as discussed above. 
However, U.S. Patent No. 10,792,104 is silent regarding the system, wherein the measurement(s) comprises at least one of: 
a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the offset mitral plane corresponding to centroid of the mitral annulus; 
an angle formed by the point within the IVC ostium plane corresponding to the centroid of the ostium of the IVC, the point within the fossa ovalis plane corresponding to the centroid of the fossa ovalis, and the point in the mitral plane corresponding to the centroid of the mitral annulus, wherein the point within the fossa ovalis plane corresponding to the centroid of the fossa ovalis is the vertex of the angle; or 
an angle formed by the point within the fossa ovalis plane corresponding to the centroid of the fossa ovalis, the point within the mitral plane corresponding to the centroid of the mitral annulus, and the 
In an analogous imaging field of endeavor, regarding the modeling of cardiac structures, Piazza teaches a system, 
a distance between the point within the mitral plane corresponding to the centroid of the mitral annulus and the point within the offset mitral plane corresponding to centroid of the mitral annulus (Paragraph 0054 teaches that the that the plane has the geometric center of the mitral valve annulus as the origin of the plane. See Fig. 11. Paragraph 0052 teaches that the mitral value annulus is defined by a plurality of control points. See Fig. 9. Paragraph 0058 teaches that translate function allows for a mitral valve plane to be copied and translated at 5 mm increments. This is also shown in Fig. 15 where the plane 1504 is copied a number of times 1508 in a user-determined distance field 1506. Given the offset plane is translated, the distance of all the points in the planes are consistent throughout the plane, including the geometric center).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify U.S. Patent No. 10,792,104 with Piazza’s teaching of determination of a distance of the offset plane from the plane. This modified apparatus would provide the user with appropriate sizing and shaping of implants extends well beyond mitral valve-related procedures, and may be useful in various different surgical contexts (Paragraph 0009 of Piazza). Furthermore, the surgeon is able to visually survey the site in order to perform the procedure effectively (Paragraph 0009 of Piazza).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zaeuner et al. (PGPUB No. US 2011/0153286): Teaches cardiac modeling and tool sampling.
Ionasec et al. (PGPUB No. US 8,771,189): Teaches cardiac modeling and tool sampling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793